Case 1:20-cr-00143-TSE Document 174-1 Filed 12/23/20 Page 1 of 3 PageID# 2935




                       Exhibit 2
Case 1:20-cr-00143-TSE Document 174-1 Filed 12/23/20 Page 2 of 3 PageID# 2936
Case 1:20-cr-00143-TSE Document 174-1 Filed 12/23/20 Page 3 of 3 PageID# 2937




      have the option to visit various pages, each with different content. For example, if an
      Internet user browses to Facebook, they can register for an account with a username,
      password. Once they have registered, they can then login to the Facebook website to
      view content only visible after logging in.

   6. A search engine only has access to the publicly available pages of a website. Any pages
      that require a login are not accessible to the search engine. In the example of the
      storefront, a search engine would only be able to access the information shown in the
      display case of the store, not the information shown to patrons with a membership once
      they are inside the store. Search results for the target website’s homepage, from search
      engines such as Torch (or other Tor search engines), would have included text from the
      homepage and not the pages that require a username and password. For example, the
                      were password protected and the search engine would have not been able
      to access or display the content on those pages.

   7. On December 18, 2020, I received and reviewed two additional screenshots provided by
      the government of the target website. In late July 2020, I reviewed 4 other screenshots
      provided by the government, none of which depicted the homepage and 3 of which
      depicted content after a user had registered an account and logged in. None of this
      password protected content would have been accessible to a search engine or a user that
      was not logged in to the website. One of the screenshots I reviewed on December 18,
      2020, was of the homepage and the other screenshot was of another page that a user
      could access without logging in.




   DONE this 22nd day of December 2020.

                                                   ____________________________________

                                                   Dr. Matthew Miller




                                               2
